584 So. 2d 198 (1991)
Leon George DANTLER, Appellant,
v.
STATE of Florida, Appellee.
No. 90-2510.
District Court of Appeal of Florida, First District.
August 15, 1991.
Nancy A. Daniels, Public Defender and Gail E. Anderson, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., and Amelia L. Beisner, Asst. Atty. Gen., Tallahassee, for appellee.
JOANOS, Chief Judge.
This is an appeal from an order revoking probation. Appellant contends the order is not supported by competent evidence, and that the trial court erred in failing to set forth in the probation order the specific conditions of probation found to have been violated. We affirm the order revoking probation, but remand for amendment of the order to reflect the specific terms and conditions of probation violated.
A trial court's formal written order finding the probationer in violation of the terms and conditions of probation must conform to the oral pronouncements at the revocation hearing and sentencing. Gardner v. State, 569 So. 2d 532 (Fla. 1st DCA 1990); Earle v. State, 519 So. 2d 757, 758 (Fla. 1st DCA 1988); Haynes v. State, 571 So. 2d 1380 (Fla. 2d DCA 1990); Morris v. *199 State, 563 So. 2d 1136 (Fla. 3d DCA 1990); Donley v. State, 557 So. 2d 943, 945 (Fla. 2d DCA 1990). At the hearing in this cause, the trial court found appellant in violation of three conditions of probation. However, the order revoking probation fails to set forth the specific grounds for the revocation.
Accordingly, the order revoking appellant's probation is affirmed, but the cause is remanded with directions to enter a written order conforming to the court's oral pronouncements at the hearing.
WIGGINTON and KAHN, JJ., concur.